In this case counsel for appellant rely upon a purely technical defense, and manifested great zeal and ability in the presentation of the questions relied upon. It is *Page 396 
unfortunate for counsel that the days of a purely technical defense, unless based upon a substantial right, have passed and gone, never to return in this state. But counsel did not show wherein his client had been deprived of a single substantial right in the trial of this cause, and the testimony overwhelmingly proved that the appellant was guilty.
There is another matter which courts should seriously consider. The honest, hard-working, tax-burdened people of Oklahoma annually spend more money to enforce their laws than they do to educate their children. In our judgment, they are entitled to consideration; and it is an outrage on law and justice and a crime against society for appellate courts to turn criminals loose who have been legally proven guilty, or to send their cases back, to be retried at the expense of the people, upon legal quibbles which are without substantial justice, and which are only shadows, cobwebs and flyspecks on the law. It is such so-called judicial decisions as these, in civil as well as in criminal cases, that are responsible for the growing demand among the people for the recall of judges. When we have read some of these opinions (?), we are impressed with the thought that if the courts do not exercise more care in the future and see that they are courts of justice, as well as courts of law, the people, who are the rightful source of all power, will take the matter into their own strong hands; and there is no telling what the result will be. If we ever have the recall of judges in Oklahoma, it will be the fault of the judges themselves.
From this viewpoint, while we admit that in some respects the rulings of the trial court were not technically correct, yet we fail to find a single instance in which appellant was deprived of a substantial right. Upon the entire record, we have no question whatever but that the jury were entirely justified in convicting appellant. In fact, we do not see how any honest, intelligent, and impartial man could read this record without believing that appellant was guilty as charged. The severe strictures which counsel for appellant made in his oral argument and also in his brief on Felix Epps, Joe Strong, and Mike Riley may all *Page 397 
be true; but this does not help appellant in the least, because the record shows that, as black as these worthies may be, they were the chosen companions, associates, and tools of appellant. Therefore, in denouncing them, appellant's counsel was in effect denouncing his own client. We have time and again stated that lawyers should defend their cases upon their actual merits; and it is high time for them to understand that we mean precisely what we say. It is a waste of time and money to interpose a technical defense to a case in which the defendant should have pleaded guilty.
We find no material error in the record. The judgment of the lower court is therefore affirmed.
DOYLE, J., concurs. ARMSTRONG, J., concurs in affirmance.